Free Writing Prospectus Dated January 7, 2009 Filed pursuant to Rule433 Registration Statement No.333-137598 Set forth herein is a copy of the press release issued by Nordic American Tanker Shipping Limited on January7,2009. Nordic American Tanker Shipping Ltd. (NAT)-(NYSE:NAT) Announces Public Offering. Hamilton, Bermuda, January 7, 2009 In order to fund further acquisitions under planning, Nordic American Tanker Shipping Ltd. (the “Company”) today announced an underwritten public offering of 3,000,000 common shares.The common shares are being offered pursuant to the Company’s effective shelf registration statement.Morgan Stanley is acting as the bookrunning manager for the offering.The
